UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-167090 Asia Carbon Industries, Inc. (Exact name of registrant as specified in its charter) Maryland 26-2895795 State or other jurisdiction of Incorporation or organization (I.R.S. Employer Identification No.) 11 E. 86th Street, Suite 19BNew York, New York 10028-0501 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 623-6999 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.x Yes ¨ No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the voting and non-voting common stock of the issuer held by non-affiliates as of June 30, 2011 was approximately $17,349,969(18,263,125shares of common stock held by non-affiliates) based upon the closing price of $0.95 per share of common stock as quoted by OTC Bulletin Board on June 30, 2012. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. ¨ Yes ¨ No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. The number of shares of common stock outstanding as of March 26, 2012 is 52,134,830. Table of Contents Table of Contents Page PART I Item 1. Business 2 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 18 Item 4. Mine Safety Disclosures 18 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 25 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 27 Item 9B. Other Information PART III Item 10. Directors, Executive Officers, and Corporate Governance 29 Item 11. Executive Compensation 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13. Certain Relationships and Related Transactions, and Director Independence 36 Item 14. Principal Accountant Fees and Services 36 PART IV Item 15. Exhibits, Financial Statement Schedules 37 Table of Contents Cautionary Statement Regarding Forward Looking Statements The discussion contained in this Annual Report on Form 10-K contains “forward-looking statements” within the meaning of Section 27A of the United States Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the United States Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These statements are often, but not always, made through the useof words or phrases like “anticipate,” “estimate,” “plans,” “projects,” “continuing,” “ongoing,” “target,” “expects,” “management believes,” “we believe,” “we intend,” “we may,” “we will,” “we should,” “we seek,” “we plan,” the negative of those terms, and similar words or phrases. We base these forward-looking statements on our expectations, assumptions, estimates and projections about our business and the industry in which we operate as of the date of this Form 10-K. These forward-looking statements are subject to a number of risks and uncertainties that cannot be predicted, quantified or controlled and that could cause actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Statementsin this Form 10-K describe factors, among others, that could contribute to or cause these differences. Actual results may vary materially from those anticipated, estimated, projected or expected should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect. Because the factors discussed in this Form 10-K could cause actual results or outcomes to differ materially from those expressed in any forward-looking statement made by us or on our behalf, you should not place undue reliance on any such forward-looking statement. New factors emerge from time to time, and it is not possible for us to predict which will arise. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the date of this Form 10-K or the date of documents incorporated by reference herein that include forward-looking statements. Table of Contents PART I Item 1. Business Corporate History Asia Carbon Industries, Inc. (the "Company") was incorporated in the State of Maryland on June 23, 2008. Through the steps described below, we became the indirect holding company for Taiyuan Hongxing Carbon Black, Ltd. ("Hongxing"), a manufacturer of carbon black products in the People's Republic of China ("PRC"), on December 29, 2009. On November 10, 2008, we formed Jinzheng Liteweisi Carbon (Taiyuan) Co., Ltd. (“Liteweisi”) as our wholly-owned subsidiary and a "wholly foreign-owned enterprise" in the PRC. The laws of the PRC placerestrictions on round trip investments, which are defined under PRC law as an acquisition of a PRC entity by an offshore special purpose vehicle owned by one or more PRC residents. To comply with these restrictions, on December 29, 2009, we, through Liteweisi, entered into Entrusted Management, Exclusive Option, Exclusive Purchase, Pledge of Equity and Shareholders’ Voting Proxy Agreements (collectively, the “Entrusted Agreements”) with Hongxing and shareholders of Hongxing, Guoyun Yan and Chunde Meng (the “Hongxing Shareholders”).Asia Carbon issued 36,239,394 restricted shares of its common stock to Karen Prudente, nominee and trustee for the Hongxing Shareholders, for Hongxing and the Hongxing Shareholders entering into theEntrusted Agreements. Karen Prudente’s role with respect to the restricted shares held by the Hongxing Shareholders is to manage the trust of the Hongxing Shareholders. These restricted shares issued to Karen Prudente were issued in reliance upon the exemptions set forth in Section 4(2) of the Securities Act of 1933, as amended, on the basis that they were issued under circumstances not involving a public offering. As a result of the aforementioned transaction, the Hongxing Shareholders obtained control of the Company. Generally, we provide Hongxing with technology consulting and management services pursuant to theEntrusted Agreements, the material terms are as follows: · Entrusted Management Agreement –pursuant to this agreement entered into by and among the Hongxing Shareholders, Hongxing, and Liteweisi, the Hongxing Shareholders and Hongxing entrust the management of Hongxing to Liteweisi until (a) the winding up of Hongxing, (b) the termination date of the agreement as determined by the parties, or (c) the date on which Liteweisi acquires Hongxing. During the term, Liteweisi is fully and exclusively responsible for the management of Hongxing. In consideration of such services, the Hongxing Shareholders and Hongxing will pay a fee to Liteweisi as set forth in the agreement. · Exclusive Option Agreement–pursuant to this agreement entered into by and among Liteweisi, the Hongxing Shareholders, and Hongxing, the Hongxing Shareholders grant Liteweisi an irrevocable exclusive purchase option to purchase all or part of the shares of Hongxing, currently owned by any of the Hongxing Shareholders. Further, Hongxing grants Liteweisi an irrevocable exclusive purchase option to purchase all or part of the assets and business of Hongxing. Liteweisi and the Hongxing Shareholders will enter into relevant agreements regarding the price of acquisition based on the circumstances of the exercise of the option, and the consideration shall be refunded to Liteweisi or Hongxing at no consideration in an appropriate manner decided by Liteweisi. Upon the exercise of the option, Liteweisi will be subject to non-competition restrictions as set forth in the agreement. · Exclusive Purchase Agreement–pursuant to this agreement entered into by and among Liteweisi and Hongxing, Hongxing grants to Liteweisi the sole and exclusive right of purchasing all the products produced and manufactured by Hongxing at a price which is equal to the total cost of the products subject to adjustments by the parties’ mutual written agreement. · Pledge of Equity Agreement–pursuant to this agreement entered into by and among the Hongxing Shareholders (as Pledgors), and Liteweisi (as Pledgee), the equity interest of the Hongxing Shareholders is pledged to guarantee all of the rights and interest Liteweisi is entitled to under the Entrusted Management Agreement, the Exclusive Option Agreement, and the Shareholders’ Voting Proxy Agreement. The Hongxing Shareholders pledge, by way of a first priority pledge, all of its rights, title and interest in (i) 100% of the equity interest in Hongxing, (ii) 100% of the registered capital of Hongxing, (iii) all investment certificates and other documents in respect of the registered capital of Hongxing, (iv) all money, dividends, interest and benefits at any time arising in respect of all the equity interest and registered capital of Hongxing, and (v) all voting rights and all other rights and benefits attaching to or accruing to the equity interst of the registered capital of Hongxing to Liteweisi. 2 Table of Contents · Shareholders’ Voting Proxy Agreement–pursuant to this agreement entered into by and among the Hongxing Shareholders and Liteweisi, the Hongxing Shareholders irrevocably appoint the persons designated by Liteweisi with the exclusive right to exercise, on their behalf, all of their voting rights of Hongxing. The persons designated by Liteweisi shall be the full board of directors of Liteweisi. When we sell our equity or borrow funds we expect the proceeds will be forwarded to Hongxing and accounted for as a loan to Hongxing and eliminated during consolidation. We may also use the proceeds to repurchase our capital stock or for our corporate overhead expenses. If we borrow funds we expect to be the primary obligor on any debt. For example, in April 2010 we raised $1,368,464, and in May 2010, we raised $1,667,984 in two private placements from certain non-affiliated accredited investors in a private placement of our common stock. Net proceeds after our expenses were provided to Hongxing through Liteweisi. The Entrusted Agreements empowered Asia Carbon, through Liteweisi, the ability to substantially influence Hongxing’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring shareholders’ approval. As a result of these Entrusted Agreements, which obligates Asia Carbon to absorb a majority of the risk of loss from Hongxing’s activities and enable Asia Carbon to receive a majority of its expected residual returns, Asia Carbon, through its wholly-owned subsidiaries, accounts for Hongxing as its Variable Interest Entity (“VIE”) under ASC 810-10. Accordingly, Asia Carbon consolidates Hongxing’s operating results, assets and liabilities. By causing our subsidiary Liteweisi to enter into the Entrusted Agreements, we obtained substantially the same result as a direct share exchange, which is to permit us to consolidate the financial results of Hongxing as our VIE. The following diagram sets forth the corporate structure of the Company as of December 31, 2011: 3 Table of Contents Neither Asia Carbon nor Liteweisi has any operations or plans to have any operations in the future other than acting as a holding and management company for Hongxing and raising capital for its operations. However, we reserve the right to change our operating plans regarding Asia Carbon and Liteweisi. History of Hongxing Hongxing, the primary entity through which we operate our business, was formed on December 4, 2003 as a limited liability company under the laws of the PRC, under the approval of Shanxi Development and Reform Commission. In December 2009, Hongxing and Liteweisi, a wholly-owned subsidiary of Asia Carbon, entered into a number of contractual agreements by which Liteweisi was entrusted to manage and operate Hongxing. These contractual agreements, described in further detail above, also provide for the consolidation of the financial statements of Asia Carbon, Liteweisi, and Hongxing. Business of Hongxing We are a holding company that, through our wholly-owned subsidiary Liteweisi and our variable interest entity ("VIE") Hongxing, manufactures in the PRC a series of high quality carbon black products under the brand name “Great Double Star.” According to Company research, we are one of the top ten carbon black producers in Shanxi Province in China and have relationships with a high-profile customer base.Revenue and net income have grown consistently since inception, and in 2011, we reported revenues of $49.1 million, a 65% increase over 2010, and $7.3 million in net income, a 123% increase compared to 2010. Carbon black is a deep black powder with a number of applications. Derived from the controlled combustion of coal tar or residual oil feedstock, carbon black’s desirable chemical properties make it a critical raw material for many industries.It is widely used within the rubber industry as reinforcing filler; the paint and coating industry use carbon black as coloring agent and it is used in batteries as a conductive agent.Carbon black is used predominately by the automotive tire industry, where it can improve rubber’s strength, wear resistance, and life span, and thus lower the overall cost of tire products. Hongxing manufactures carbon black through a combination of dry method and wet method production. In 2010, the Company directed resources to converting one of its existing lines into a wet method production lineto produce better quality, lower cost, and more environmentally friendly carbon black. The new wet line commenced full operation in thefourth quarter of 2010. Industry Overview While growth in worldwide demand may slow down, it is anticipated that China’s domestic demand will continue to bolster a healthy rubber market. China is the world’s second largest producer of carbon black.According to the latest available report,a 2008 report by Dong Fang Securities, a national and comprehensive securities company in China that provides services like security underwriting, brokerage, investment consulting, and financial advising, the rubber industry accounts for 89.5% of worldwide carbon black consumption, 67.5% of which is used for tire manufacturing and9.5% is for other rubber car parts (such as fan belts, bumpers, etc.). Other rubberindustries account for 12.5%. The remaining 10.5% is used in other non-rubber industries like ink, coating, plastic, etc. It is management’s belief based on industry experience that modern carbon black products are an adaption of early "lamp blacks," first produced in China over 3,500 years ago, when printers used the soot generated from burning oil in lamps to make ink.The technology did not change much until advances in the twentieth century facilitated cost-effective mass production.Today, carbon black is primarily produced from "sour" gas (natural gas that contains hydrogen sulfide or sulfur) and coal tar (one of the by-products formed when coal is carbonized to make coke or gasified to make coal gas). 4 Table of Contents It is our belief based on industry experience that the “dry” granulation method was traditionally used to produce carbon black. While this method is efficient, it has drawbacks. In its initial form, carbon black is a fluffy, black powder, which is difficult to handle and easily released into the atmosphere where it can be breathed in by workers.Without proper ventilation and worker protection, this can be a health hazard.Carbon black dust can also get into small, even closed spaces, such as electrical boxes, making it difficult to keep the work area clean. It is also our belief based on industry experience that carbon black supplies were initially produced largely in the United States ("US"), predominately in oil producing areas such as Texas. However, as environmental and employee health concerns grew, production in the US decreased substantially.The shortfall was made up for in countries like China, where regulations are less stringent and labor is more accessible and less expensive.Today, these countries account for the majority of global production. Over time, efforts to improve the overall manufacturing process resulted in the development of a “wet” granulation production method.This wet process virtually eliminates the carbon dust and provides additional benefits.Wet manufacturing lowers the cost of producing carbon black, leaves a smaller environmental footprint, and yields a final product that is denser and more durable. As a result, longer lasting end products are produced. The Company is converting one of its existing lines from dry granulation to the wet productionmethod. Carbon Black Industry in China According toChina’s Carbon BlackAssociation, the only national organization in the carbon black industry in China whose mandate is to assist the government to supervise the industry, conduct industry research and statistics, and to publish such research findings, and whose data are widely used and regarded as authoritative,of which Hongxing is a member, indicated that in 2007, the aggregate net revenue forits 39 members was $485 million, a 55.87% increase as compared to 2006.Sales volume for 2007 was 1.78 million tons, an increase of 31.17% compared to 2006.As a whole, China’s carbon black production capacity continues to grow; in 2008, the total output of carbon black in China reached 2.43 million tons, a 5.65% increase of 2.3 million tons from the total output in 2007.In 2009, the total output of carbon black reached 2.83 million tons. The total output of carbon black in 2010 was approximately 3.25 million tons and approximately 3.85 million tons in 2011. There are several factors affecting China’s carbon black market.The following is an overview of the key issues. The total output of carbon black is in surplus, but the availability of high-quality and wet-granulation carbon black varieties for radial tire production is still insufficient to meet demand.As this continues to improve, and the quality, price and performance of China’s products can satisfy the requirements in the international market, China’s exports will continue to rise. In China, tire manufacturing accounts for more than 80% of total carbon black consumption.According to the China Association of Automobile Manufacturers, a self-regulatory and non-profit organization for auto manufacturers, spare part manufacturers and related industries approved by the Ministry of Civil Affairs of China, auto sales were 18.50 million, 18.00 million and 13.64 million in 2011, 2010 and 2009, respectively, making China the largest auto market in the world.In the next few years, it is also expected that more and more global tire manufacturers will shift their production base to China. Overseas and domestic market demands will stimulate tire industry growth, which, in turn, increases the demand within the carbon black industry. To accelerate the industrial restructuring, and prevent redundant low-level construction and environmental pollution,the PRCstrengthened its regulation overthe carbon black industry in June 2002, issuing "The Directory of the Elimination of Outdated Production Capacity, Processes and Products." According to the Directory, any dry granulation device with annual production capacity of less than or equal to 10,000 tons of carbon black was to be eliminated. This decree resulted in more than 70 small-scale carbon black manufacturing companies withdrawing from the market due to outdated technology. As the market of carbon black intensifies, small-scale and poor performing enterprises will be eliminated. The China market favors large enterprises with great production capacity and modern technology. It is management’s belief based on industry experience that China’s Eleventh Five-year Plan (2006-2010) with respect to the carbon black industry targets the development and production of high-quality and high-grade varieties for radial tires, especially for "green" high performance tires and tires with low rolling-resistance. As demand for conventional carbon black varieties for basic tires and other downstream sectors decreases, the Five-Year Plan encourages the carbon black sector to make greater effort in technical innovation and product development to satisfy the demand in the tire market. 5 Table of Contents While benefiting companies such as Hongxing, with the capability and resources to heed these government initiatives, such directives also serve as barriers to entry for new firms who must secure construction and environmental permits; many new projects have been rejected due to deviation from environmental protection standards. In recent years, China’s carbon black companies have made great strides to achieve energy conservation and emission reduction. Properties of Carbon Black The main three properties of carbon black are: Particle Size The diameter of spherical particles is the fundamental property which largely affects blackness and dispersibility when carbon black is mixed with resins or other vehicles. In general, the smaller the particle size is, the higher the blackness of carbon black becomes. Dispersion, however, becomes difficult due to an increase in coagulation force. Structure Like particle size, the size of the structure also affects the blackness and dispersibility of carbon black. Generally, the increase of structure size improves dispersibility but lowers blackness. Carbon black with a larger structure in particular shows an excellent conductive property. Surface Chemistry Various functional groups exist on carbon black’s surface. The affinity of carbon black with inks or paint varnishes changes depending on the type and amount of the functional groups. Carbon black, with a large amount of hydroxyl group given with oxidation treatment, has a greatly enhanced affinity to print inks or varnishes, showing an excellent dispersibility. 6 Table of Contents Production of Carbon Black Carbon black is produced with the thermal decomposition method or the partial combustion method using hydrocarbons such as oil or natural gas as raw material. The characteristics of carbon black vary depending on manufacturing process, and therefore carbon black is classified by manufacturing process. Carbon black produced with the furnace or “dry” process, which was traditionally used, is called “furnace black,” distinguishing it from carbon black, which is manufactured with other processes. The Company’s three production lines use the dry granulation method to produce carbon black.This method forms carbon black by blowing petroleum oil or coal oil as raw material (feedstock oil) into high-temperature gases to combust them partially. This method is suitable for mass production due to its high yield, and allows wide control over its properties such as particle size or structure. This is currently the most common method used for manufacturing carbon black for various applications from rubber reinforcement to coloring. While this is efficient, a significant amount of carbon dust is generated. It is this dust which causes health and environmental concerns.The “wet” granulation lines that Hongxing completed on October 26, 2010, provide a number of significant benefits, including gas comprehensive utilization, lowering black carbon production cost, reducing environmental pollution, increasing black carbon product quality, and increased varieties of black carbon.The new wet line has an annual capacity of 25,000 tons of carbon black. Products The Company currently manufactures one “soft” and two “hard” carbon black products, called N660, N330, and N220, respectively. The Company’s main product N660, is a soft carbon black which has the flexibility necessary for the production of automobile tire inner tubes and hoses.The Company also produces N220 and N330 hard carbon black. N220 hard carbon black, which has good strength and elongation properties, is mainly used in the manufacturing of automobile tires. The N330 hard carbon black has a lower production cost and is mainly used in manufacturing sides of automobile tires. The demand for hard carbon black is significantly higher than the demand for the soft. At the end of 2011, the market price of dry N220 hard carbon black was $1,008 per ton, of wet N220 hard carbon black was $1,090 per ton, of N330 hard carbon black was $952 per ton, and of N660 soft carbon black was $934 per ton. At the end of 2010, the market price of dry N220 hard carbon black was $1,036 per ton, of wet N220 hard carbon black was $1,139 per ton, of N330 hard carbon black was $984 per ton, and of N660 soft carbon black was $984 per ton. In terms of profitability, wet N220 is the most profitable product (the cost of producing wet N220 is the lowest among the three products). Producing a ton of wet N220 carbon black requires roughly 1.7 tons -1.8 tons of coal tar, and the profit margin is about 30%; producing a ton of wet N660 soft carbon black requires roughly 1.7 – 1.8 tons of coal tar, and the profit margin is about 18%; while producing a ton of N220 or N330 hard carbon blackrequires about 1.9 tons of coal tar, and the profit margin is only 6% -11%. Manufacturing The dry production of carbon black includes five processes: the supply of raw materials process, carbon black cracking process and use of waste heat process, separation of carbon black process, dry granulation, and packaging process, as illustrated in the following diagram. Each of the Company’s production lines typically runs for 11 months of the year, leaving one month for repair and maintenance. 7 Table of Contents 8 Table of Contents The wet production of carbon black is more complex in terms of technology and procedures, as illustrated in the following diagram. 9 Table of Contents Uses for Carbon Black Practically all rubber products which require good tensile and abrasion wear properties use carbon black, thus they are black in color. Where physical properties are important but colors other than black are desired, such as white tennis shoes, precipitated or fused silica is typically substituted. The most common use of carbon black has been as a reinforcing agent in tires. Today, because of its unique properties, the uses of carbon black have expanded to include pigmentation, ultraviolet (UV) stabilization and conductive agents in a variety of everyday and specialty high performance products, including: Tires and Industrial Rubber Products Carbon black is added to rubber as both a filler and as a strengthening or reinforcing agent. For various types of tires, it is used in inner liners, carcasses, sidewalls and treads utilizing different types based on specific performance requirements. Carbon black is also used in many molded and extruded industrial rubber products, such as belts, hoses, gaskets, chassis bumpers, and multiple types of pads, boots, wiper blades, fascia, conveyor wheels, and grommets. A typical car tire contains approximately 3.63 kg of carbon black. Coloring Agent for Ink and Paints Carbon black has higher tinting strength compared to iron black or organic pigments, and is widely used for newspaper inks, printing inks, India inks, and paints. Carbon black is also used as black pigment for inkjet ink or toners.Carbon blacks enhance formulations and deliver broad flexibility in meeting specific color requirements. Resin and Film Coloring Agents Carbon black has high tinting strength and is thermally stable, and therefore it is widely used for general coloring for resins and films. Carbon black is also excellent for absorbing ultraviolet light, providing both a superb resistance against ultraviolet rays and a coloring effect when just a small amount is mixed with resins. Carbon black based resins are used in automobile bumpers, wire coverings and steel pipe linings which require weather resistance in particular. Electric Conductive Agent Carbon black particles have a graphite-like crystalline structure, providing excellent electric conductivity.Therefore, carbon black is widely used as conductive filler, mixed in plastics, elastomers, paints, adhesives, films, and pastes. For example, fuel caps and fuel-introducing pipes for automobiles are required to provide electric conductivity for preventing static and carbon black is an excellent antistatic agent. Electrostatic Discharge (ESD) Compounds: Carbon blacks can be designed to transform electrical characteristics from insulating to conductive in products such as electronics packaging, safety applications, and automotive parts. Plastics Carbon blacks are widely used for conductive packaging, films, fibers, moldings, pipes and semi-conductive cable compounds in products such as refuse sacks, industrial bags, photographic containers, agriculture mulch film, stretch wrap, and thermoplastic molding applications for automotive, electrical/electronics, household appliances and blow-molded containers. 10 Table of Contents High Performance Coatings: Carbon blacks provide pigmentation, conductivity, and UV protection for a number of coating applications including automotive (primer basecoats and clearcoats), marine, aerospace, decorative, wood, and industrial coatings. Raw Materials and Equipment The principal raw material used in our manufacture of carbon black is the residual heavy oils derived from distillation of coal tars.Raw material costs generally are influenced by the availability of various types of carbon black feedstock and natural gas, and related transportation costs. Shanxi Province, where Hongxing’s facilities are located, is rich in coal tar resources, giving the Company an ample supply of raw materials.Even under serious competition for coal tar supply, Hongxing’s management believes that it would be able to stabilize its supply chain.Additionally, as Hongxing expands its operations, it anticipates that it will garner greater purchasing power, which in turn will bring the company greater leverage in pricing. We have entered into long term contracts with a number of suppliers. Such long term contracts in our industry are typically for one year terms due to the fluctuating prices of raw materials. We believe these contracts help us maintain regular production capacity even when supply experiences a shortage. During the year, the contracts guarantee the supply of specified amount of raw materials from the supplier, but the exact purchase price is determined by market conditions at the time purchase occurs. We keep good relationships with our suppliers, and we believe they grant us priority in purchase ofraw materials at a competitive price.Because the price of raw materials fluctuates in accordance with supply and demand, the price of our end products will reflect the price fluctuation of the raw materials. Production equipment includes the following: burning furnace, reaction furnace, heat collecting furnace, air heater, dyer, industrial blender, air blower, industrial vacuum, oil pre heater, pressuring air generator, oil pump, water pump, air filter, lifter, storage container, packaging machine, DCS controller etc. Production equipment is manufactured according to our specifications in accordance with national safety standards. Suppliers For the last three fiscal years, Hongxing’s top8 suppliers were as follows: Name Percentage of Purchases (%) Percentage of Purchases (%) Percentage of Purchases (%) Taiyuan Coal GasificationCo.,Ltd 19 16 13 Taiyuan Gengyang Industries Co.,Ltd 19 17 13 Taiyuan Dongsheng Coking & Gas Co.,Ltd 19 17 13 Shanxi Changyuan Coking Co.,Ltd 18 15 12 Shanxi Yinyan Energy Development Co.,Ltd 17 14 12 Xiaoyi Jinhui Cold & CokingCo.,Ltd 8 14 11 Shanxi Tianxing Coal Gasification Co.,Ltd - 4 13 Shanxi Donghui Coal Chemical Co.,Ltd - 3 13 Total Purchases 11 Table of Contents Customers The following table illustrates the percentage of sales to each of ourmajor customerin the last three fiscal years. Company Name Percentage of 2009 Percentage of 2010 Percentage of 2011 1 Xuzhou Xulun Rubber Co., Ltd. 31 % 30 % 30 % 2 Shifeng Juxing Tire Co., Ltd. 22 % 20 % 22 % 3 Shandong Luhe Group Co., Ltd. 21 % 16 % 10 % 4 Company D 8 % 6 % 3 % 5 Company E 6 % 5 % 3 % 6 Company F 7 % 6 % 3 % 7 Company G - 4 % 9 % 8 Company H 5 % 6 % 3 % 9 Company I - 4 % 13 % 10 Company J - 3% 4 % Total Sales % % % Sales and Marketing Because carbon black is essentially a commodity and there are relatively few large end users, the industry is relationship and price-driven rather than directed by marketing efforts.To that end, Hongxing’s sales team focuses on spending time with existing and potential customers.Hongxing has assigned an exclusive sales person for each major market, and each of its target customersis visited frequently.Currently, the majority of sales occur in Shandong, Jiangsu and Guangdong Provinces. 12 Table of Contents Hongxing’s target market is large rubber companies and tire producers, and the Company’s management believes it has strong relationships with existing customers.With its effective, dedicated sales network, high quality product, reasonable price and strong after-sale service, management believes that as much as 90% of Chinese tire manufacturers are familiar with its products. Currently our production falls short of market demand. In spite of this, we seek to expand our business presence and distribution channels in China. We have established an office in Qingdao, Shandong province, with plans to expand our business into areas where major tire manufacturers are located. We plan to promote our products and increase our brand awareness through our relationships with several trade companies in Qingdao, Shangdong Province, where enterprises situated within the area enjoy the preferential policies such as tax rebates for exports and tax-free trading within the bonded area.Meanwhile, we will continue to cultivate good relations with additional rubber and plastic companies. Growth Strategy We have a multi-prong growth strategy, with the objective of establishing the Company as a leading manufacturer and marketer in China’s growing carbon black sector, with a particular emphasis in the tire and automotive industries. To execute this strategy, we intend to implement the following plan: Complete conversion of existing production facilities.The primary component of this strategy is the addition of wet processing capabilities, which will provide the Company and its customers with several benefits, as discussed below.The capacity of the first completed wet lineis approximately 25,000 tons per year. Low-carbon and clean production. To pave the way to low-carbon and clean production, we seek to use natural gas to enhance its production process for energy conservation and emission reduction. Once completed, both dry and wet production line could use natural gas to operate,which will increase the quality of our products. Secondly, we are planning to build a power plant to recycle the tail gas produced in the manufacturing process to generate electricity needed in the production. Development of superior end product.Wet carbon black products are more stable than dry carbon black products in quality and performance.In the next five years, we believe our clients will require their carbon black to be denser and of higher quality to satisfy these three properties: lower rolling resistance, higher wet skid resistance, and stronger wear resistance. This denser, higher quality carbon black can only be produced through wet processing means. Improved Margins. The wet granulation method will improve the gross profit margin also.While the raw materials expense is the same, the wet process will consume less raw materials and yield higher quality end product, enabling the Company to charge a premium for wet process carbon black. While demand for wet carbon black will gradually replace dry carbon black as an important raw material in the rubber tire industry, we anticipate that dry carbon black will still be in demand as many factories still utilize it for lower cost products. Expansion of the distribution network.Management believes the domestic market represents a substantial opportunity, particularly as China’s rural economy is modernized.The nation’s growing “middle class” continues to increase demand for automobiles.To this end, we will continue to add to our dedicated sales force within existing markets, in addition to expanding into new geographic areas. Expansion of production capacity. We will continue to expand our current production capacity in the future.We intend to add new wet granulation production lines. We have the option ofbuilding a new wet line with 40,000 tons of capacity per year,or acquiring a target company with wet production capacity. We will continue to evaluate alternatives to add production capacity to our carbon black operation byanalyzing the cost benefits of acquisition versus build out. 13 Table of Contents Investment in recyclable energy.In conjunction with the addition of these new production lines, subject to the availability of financing, the Company intends to construct a thermal power plant withinits facility campus that would use the tail gas generated from the manufacturing of the carbon black to generate electricity. There are no specific plans for construction of a thermal plant at this time. Continue to Develop and Market New Products.As China continues the shift from an agricultural market to a “controlled” capitalist environment, the demand for other carbon black related products, such as toner, high performance paints, electric materials, etc. is expected to expand as well.Management will be opportunistic in its approach to new product development.Line extensions are expected to come as a result of thorough internal research and development, customer requests, and acquisitions.In conjunction with the expansion of production capacity, we plan to continue to target and cater to the needs of both our new and existing customers. Quality Control Carbon black dust spreads easily in the air through virtually any air current or movement.Additionally, because carbon black is a pigment, it can stain exposed surfaces. We remain concerned with the effects of our operations on our employees and the environment, and to that end, management has instituted specific procedures that minimize the production of dust and optimize working conditions.These specific procedures entail strengthening the Company’s previous measures and standards, including upgrading the granulator, installing the dust-absorption to equipment by section and classification, andupgrading previously manual operations to a numerically controlled automatic packing system. It is management’s belief based on industry experience that generally, there are no negative clinical health effects to the manufacture of carbon black.However, our facilities are subject to regular inspection to ensure they complywith health, safety and environmental regulations.This includes regular maintenance of equipment, training of employees with regard to handling of carbon black, and regular review of emergency response to conditions associated with the use of carbon black. Hongxing’s advanced technology and scientific means of detection have met the PRC’s environmental protection and safety requirements. Our carbon black products have been verified by the ISO9000 quality system certification, and were identified by the Industrial Technology Research Institute.Our products are fully in compliance with national standards.To meet the environmental protection and safety standards, we are monitored by the local Environmental Protection Monitoring Station. These inspections are carried out in three aspects: (i) air surveillance, using a TH0150C large air sampler and TG328B analysis libra, and measuring against the national air pollutant emission standard, (ii) noise surveillance, using a HS6288D noise analysis instrument and measuring against the national industrial enterprise factory boundary noise emission standard and (iii) water surveillance, using a series of analysis instruments such asTG328B analysis Libra and measuring against the national standard for general wastewater discharge. We were awarded the “Orange Company Prize” by Shanxi Environment Protection Administration in 2008. TheOrange Company Prize is awarded by the provincial environmental government to indicate our environment protection standards meet the required standards. TheBureau of Environmental Protection of Taiyuan classifies the local companies into five categories by different environment protection level being achieved. Among them, the red and blue awards are the top two levels, while red and black levels mean that the company has failed to meet environmental protection standards. The Orange award means the Company met all the required standards. Competition The world's top three transnational corporations, Cabot Corporation, Degussa AG, and Columbian Chemicals Company, account for approximately half of the world's overall capacity of carbon black.Each of these firms has production facilities in China, where production is also concentrated. 14 Table of Contents The projected total output of carbon black in Chinafor 2011 was 3.85 million tons, while the top 15 manufacturers accounted for 70% of total sales. In 2010, the total output of carbon black was 3.41 million tons, while the top 15 manufacturing enterprises reached 2.22 million tons, accounting for 65% of total output. The following table illustrates the top 15 carbon black manufacturers in China In tons of production: No. Company Name Location 1 Jiangxi Black Cat Jiangxi 2 Cabot Chemical Tianjin 3 Longxing Chemical Group Hebei 4 Suzhou Baohua Carbon Black Jiangsu 5 Huadong Rubber Material Shandong 6 Zhongxiang Chemical Industry Anhui 7 Shijiazhuang Xinxing Heb 8 Dashiqiao liaoBin Liaoning 9 Hebei Daguangming Industry Group Hebei 10 Shanxi Shuidong Shanxi 11 Qingdao Yingchuang Chemical Shndong - 12 Qingzhou Bo’ao Shandong 13 Shandong Beisite Chemical Shandong - 14 Hangzhou Fuchuanjiang Zhejiang 15 Maoming Huanxing Guangdong - 16 Yunan Qujingzhongyi Yunnan - - 17 Shandong Naisite Shandong - - 18 Shandong Aolong Carbonblack Shandong - - 19 Other Total Source: China’s Carbon Black Association Since new participants undergo a long period of production before they are capable of satisfying large quantity orders, management believes our primary competition lies in current market participants.Currently carbon black manufactures are expanding their facilities through the use of new technologies and acquisition, new participants will find it very difficult to gain market share. The entry requirements for entering the industry have become tougher. One of the largest barriers to entry is developing solid long-term clients. We believe we already have long-term relationships with several of our important customers, likeXuzhou Xulun Rubber Co., Ltd, Shifeng Juxing Tire Co., Ltd and Shandong Luhe Group Co., Ltd. 15 Table of Contents Intellectual Property Our trademark “Great Double Star” was registered with the State Administration for Industry and Commerce, Trademark Office, and is valid from February 14, 2008 to February 13, 2018. It is registered for use with Commodity (Type 1), namely industrial carbon black, chemical rubber enhancer, industrial chemicals, activated carbon, accelerants, fixative, gas purifying agent, rubber preservatives, and chemicals for industrial usage. Government Regulation Environmental Regulation Hongxing’s operation and facilities are subject to environmental laws and regulations stipulated by the national and the local environment protection bureaus in China. Relevant laws and regulations include provisions governing construction of production lines, air emissions, water discharges and the management and disposal of hazardous substances and wastes, more particularly, the laws on environment protection, water and air pollution, air pollutant emission standards, general wastewater discharge standards and industrial enterprise factory boundary noise emission standards. On November 15, 2004, Hongxing obtained a construction commencement approval for its construction of one production line with production capacity of 12,000 tons of carbon black per year from the Taiyuan Municipal Environmental Protection Bureau. Failure to obtain the necessary environmental approvals for construction of our production lines and pollution emission permits may subject us to fines and, in some cases, may even result in the mandated cessation of production. However, Hongxing is not aware of any investigations, prosecutions, disputes, claims or other proceedings in respect of environmental protection, nor has it been subject to any action made by any environmental administration authorities of the PRC. Regarding the cost of compliance,our annual investment in environmental protection equipment totals 7.9 million RMB ($1.26 million). That includes 5.4 million RMB ($0.86 million)on bag-filtering deduster, 1.6 million RMB ($0.25 million)on wastewater treatment equipment, and 900,000 RMB ($140,000)for the change of filtering bag and related materials. Hongxing maintains controls at its production facilities to facilitate compliance with environmental rules and regulations. Hongxing is not aware of any investigations, prosecutions, disputes, claims or other proceedings in respect of environmental protection, nor has it been subject to any action made by any environmental administration authorities of the PRC. To management's knowledge, Hongxing’s operation meets or exceeds the existing requirements of the PRC. Employees As of March 21, 2012,Hongxing had 221 full time employees, of which five are in senior management, two are administrators, two are in human resources, three are in supplies, six are in sales and transportation, four are in finance, four are in the technology department, three are in the safety and environmental protection department, six are in logistics, twelve are in the testing center, five in storage and 159 employees in the production of carbon black. Hongxing maintains good relations withits employees. All of its employees belong to the Labor Union committee of Taiyuan Hongxing Carbon Black Co., Ltd., it is a self-operated organization but governed by the General Labor Union of Xigu Village, Qingxu County. Hongxing is required to contribute a portion of its employees' total salaries to the Chinese government's social insurance funds,including medical insurance and unemployment insurance and to purchase job injuries insurance for employees, in accordance with relevant regulations. The government's social insurance funds account for 10% of employees' total salaries, while job injuries insurance premiums are about RMB 50 ($8) per person per year. Hongxing expects the amount of its contribution to the government's social insurance funds and the cost related to job injuries insurance to increase in the future asit expandsits workforce and operations. Executive Offices Our executive office in China for Hongxing is located at Qingxu County, Taiyuan, Shanxi Province, Tel: 86-351-5966868, and Fax: 86-351-5966308.Our company website address is: www.asiacarbonindustries.com. Risk of Loss and Product Liability Insurance The Company doesn’t have any product liability insurance for its products. 16 Table of Contents Item 1A. Risk Factors Not applicable. Item 1B. Unresolved Staff Comments Not applicable. Item 2. Properties All land in the PRC is owned by the government and cannot be sold to any individual or entity. Instead, the government grants landholders a "land use right" after a purchase price for such "land use right" is paid to the government. The "land use right" allows the holder the right to use the land for a specified long-term period of time and enjoys all the incidents of ownership of the land. The following are the details regardingShanxi Hongxing’s land use rights. Land Use Rights through Grants from Land Management Authority User of the Land Hongxing Location Xigu Villiage South, Qingxu County, Taiyuan, Shanxi Province Usage For Industrial usage Area (㎡) 39,000 m2 Form of Acquisition Lease Expiration Date Encumbrances No 17 Table of Contents As of December 31, 2011, we occupied buildings as set forth below: Owned Premises 1 2 3 4 Owner Hongxing Hongxing Hongxing Hongxing Location Xigu village South,Qingxu County Xigu village South,Qingxu County Xigu village South,Qingxu County Xigu village South,Qingxu County Category Office building Manufacturing office Warehouse Factory plant Area (㎡) Usage of Design Management center Manufacturing Management Storage Manufacturing Structure Frame structure Brick and concrete structure Steel frame Brick and concrete structure Encumbrances No No No No Leased Premises As of December 31, 2011, we had the following leases over two pieces of land used for production line construction: No. Lessor Location Term Rent per Year(RMB) 1 Xigu Village,Qingxu County Xigu Village,Qingxu County 2003.07-2053.07 2 Xigu Village,Qingxu County Xigu Village,Qingxu County 2006.07-2056.06 49 mu (8.07 acre) parcel of land. The lease terms are for a yearly payment of RMB 10,000 ($1,589) through July, 2053. Second 49 mu (8.07 acre) parcel of land. The lease terms were for a yearly payment of RMB 10,000 ($1,589) through June, 2056. Item 3. Legal Proceedings We are not a party to any pending legal proceeding, nor is our property the subject of a pending legal proceeding, that is not in the ordinary course of business or otherwise material to the financial condition of our business. None of our directors, officers or affiliates is involved in a proceeding adverse to our business or has a material interest adverse to our business. Item 4. Mine Safety disclosures Not Applicable. 18 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for Common Equity and Related Stockholder Matters Since December 2, 2010, our common stock has been quotes on the OTC Bulletin Board under the symbol ACRB. Prior to December 2, 2010, there was no active market for our common stock. The following table sets forth the high and low bid prices for our common stock for the periods indicated, as reported by the OTC Bulletin Board. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. High Low Year ended December 31, 2010 4th Quarter $ $ Year ended December 31, 2011 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ The last reported sales price of our common stock on the OTC Bulletin Board on December31, 2011 was $0.64. The Securities and Exchange Commission has rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or quotation system. Holders On March 21, 2012, the last reported sales price was $0.45. According to the records of our transfer agent, as of March 21, 2012, there were approximately 48 holders of record of our common stock. Dividends The payment of dividends, if any, is at the discretion of the Board of Directors (“BOD”) and is contingent on the Company's revenues and earnings, capital requirements, financial conditions. We currently intend to retain all earnings, if any, for use in business operations. Accordingly, we do not anticipate declaring any dividends in the near future. 19 Table of Contents Securities Authorized for Issuance under Equity Compensation Plans On September 13, 2011, our BOD authorized the creation of the 2011 Incentive Stock Plan of Asia Carbon Industries, Inc. (the “Plan”). Under the Plan, we are authorized to issue 5,000,000 shares of our Common Stock to directors, executives and selected employees and consultants. Such shares are registered by us on a Form S-8. On September 30, 2011, we granted options to purchase 220,000 shares and 75,000 shares of Common Stock to our Chief Financial Officer, Xiaolong Zhou and our director, Michael Segal, respectively, for their services to us from July 1, 2011 to December 31, 2011 under the Plan. The options have an exercise price of $0.64 per share and may be exercised cashlessly. The options are valid for a term of three years from January 1, 2012 to December 31, 2014. On March 15, 2011, the BOD approved a resolution to issue 1,000,000 shares of common stock of the Company to ten senior managers or key employees as part of compensation for 2012 pursuant to the 2011 Stock Incentive Plan.The cost is estimated at $450,000 per market closing price of $0.45 at March 15, 2012. The Company will expense this compensation cost evenly in 2012. The following table provides information as of December 31, 2011 our outstanding equity compensation plans and arrangements. Equity Compensation Plan Information PlanCategory Numberofsecurities (post-split)tobeissued uponexerciseof outstandingoptions, warrantsandrights (a) Weightedaverageexercise priceofoutstanding options,warrantsand rights (b) Numberofsecurities remainingavailablefor futureissuanceunder equitycompensationplans (excludingsecurities reflectedincolumn(a)) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders $ Total $ Recent Sales of Unregistered Securities On September 13, 2011, the Company sold 151,910 restricted shares of common stock of the Company to two investors for $121,528 at $0.80 per share. On the same day, the Company issued to Cody Management 25,000 restricted shares of the Company’s common stock for the provision of certain investor relations services pursuant to the an Investor Relations Services Agreement between the Company and Cody Management dated September 13, 2011. On September 13, 2011, the Company also entered into certain Investor Relations Services Agreements with each of Jeremy Akers, W.J. Reninger, and Frank Li for the provision of certain investor relations services. In consideration of such services, the Company granted Jeremy Akers, W.J. Reninger, and Frank Li options to purchase 400,000 shares of the Company’s common stock. The options are valid for three years and have an exercise price of $1.00 per share. The optionees shall have standard piggy-back registration rights. On September 30, 2011, Xiaolong Zhou, the Company’s Chief Financial Officer, and Michael Segal, the Company’s director, were granted options to purchase 220,000 shares and 75,000 shares of common stock of the Company for their services to the Company from July 1, 2011 to December 31, 2011, respectively.The options have an exercise price of $0.64 and may be exercised cashlessly. The options are valid for a term of three years from January 1, 2012 to December 31, 2014. On December 23, 2011, the BOD approved the sales of 193,593 shares of common stock of the Company to three investors for $133,780. On March 15, 2012, the BOD approved the issuance of 156,250 shares of common stock of the Company to an investor for $100,000. On March 16, 2012, the BOD approved the issuance of 1,000,000 shares of common stock to ten employees for their services to the Company under the 2011 Incentive Stock Plan of the Company. All of the above offerings and sales were deemed to be exempt under either rule 506 of Regulation D and Section 4(2) or Rule 902 of Regulation S of the Securities Act of 1933, as amended. 20 Table of Contents Item 6. Selected Financial Data Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements and notes thereto included in this report. On December 29, 2009, Asia Carbon had, through its wholly owned subsidiary, Liteweisi, entered into Entrusted Management, Exclusive Option, Exclusive Purchase, Pledge of Equity and Shareholders’ Voting Proxy Agreements (collectively, the “Entrusted Agreements”) with Hongxing and its shareholders, Guoyun Yao and Chunde Meng (“Hongxing Shareholders”). The effect of the Entrusted Agreements is to cede control of management and economic benefits of Hongxing to Liteweisi.Asia Carbon issued 36,239,394restricted shares of its common stock, par value $0.001, to Karen Prudente, nominee and trustee for the Hongxing Shareholders for Hongxing and the Hongxing Shareholders for the Entrusted Agreements with Liteweisi. The Entrusted Agreements granted Asia Carbon, through Liteweisi, the ability to substantially influence Hongxing’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring shareholders’ approval. As a result of these Entrusted Agreements, which obligate Asia Carbon to absorb a majority of the risk of loss from Hongxing’s activities and enable Asia Carbon to receive a majority of its expected residual returns, Asia Carbon, through its wholly-owned subsidiaries, accounts for Hongxing as its Variable Interest Entity (“VIE”) under FASB Accounting Standards Codification (“ASC”) 810-10. Accordingly, Asia Carbon consolidates Hongxing’s operating results, assets and liabilities. For accounting purposes, the transaction was accounted for in a manner similar to a reverse merger or recapitalization, since the stockholders of Hongxing owned a majority of Asia Carbon’s common stock immediately following the transaction. Consequently, the assets and liabilities and historical operations reflected in the consolidated financial statements prior to the transaction are those of Hongxing and are recorded at the historical cost of Hongxing, and the consolidated financial statements after completion of the transaction include the assets and liabilities of Asia Carbon, Liteweisi, and Hongxing (collectively, the “Company”), historical operations of Hongxing, and operations of Asia Carbon and Liteweisi from the date of the transaction. The 36,239,394 restricted shares of common stock issued to Karen Prudente were presented as outstanding for all periods. Asia Carbon, through its operating company in the People’s Republic of China (“PRC”), manufactures three carbon black products, N220, N330 and N660, under the brand name “Great Double Star” and other by-products. Most of the Company’s products are used by the domestic tire industry. Results of Operations Years Ended December 31, 2011 and 2010 Comparison of Sales for the Years Ended December 31, 2011 and 2010 Product Sales Quantity (Metric Ton) Sales Quantity (Metric Ton) N220 $ $ N330 N660 Naphthalene oil Total Sales $ $ 21 Table of Contents Sales for 2011 totaled $49,122,044, an increase of $19,435,168 or 65%, compared to $29,686,876 for 2010.We sold 49,683 metric tons of carbon black and naphthalene oil, an increase of 16,478 metric tons, or 50%, compared to 33,205 metric tons in 2010. Increase in sales quantities accounted for approximately 86% of increase in sales in 2011, which was attributable mainly to our new wet production line starting production on October 26, 2010. The remaining 14% increase in sales was attributable to the increase of unit sales price which was a result of the recovery of financial crisis worldwide and recovery of the demand for our products.The average sales price of our products was $989 per metric ton during 2011, an increase of $95 per ton, or 11%, from $894 per ton during 2010. The Company’s total carbon black production capacity was 61,000 and 35,000 tons per annum as of December 31, 2011 and 2010, respectively. The production/total capacity utilization rate was 78% and 92% during 2011 and 2010, respectively. Comparison of Cost of Sales for 2011 and 2010 Cost of sales was $37,820,109 for 2011, an increase of $13,830,158, or 58% compared to $23,989,951 in 2010. It was mainly attributable to increase in sales. The principal raw material used in our manufacture is residual heavy oils from distillation of coal tars. Production used 86,814 metric tons of coal tar oil in 2011, an increase of 26,685 tons, or 44%, compared to 60,129 tons in 2010. The increase in consumption of coal tars oil accounted for 81% of the increase in cost of sales. 11% increase in cost of sales resulted from increased coal tar oil price in 2011.The average price of coal tars was $400 per ton during 2011, an increase of $33 per ton, or 9%, from $367 per ton during 2010. The remaining 8% increase in cost of sales was due to other miscellaneous costs. Comparison of Gross Profit Rate for 2011 and 2010 Gross profit was $11,301,935 in 2011, an increase of $5,605,010, or 98%, compared to $5,696,925 in 2010. The gross profit rate was 23% for 2011, an increase of 4 percentage points, compared to 19% for 2010. The increase in gross profit rate in 2011 was attributable mainly to commencement of production on our new wet production line and increase in sales price. Comparison of Operating Expenses for 2011 and 2010 Operating expenses included depreciation, allowance for bad debts, selling, professional and consulting fees and other general and administrative expenses. Operating expenses were $1,207,966 in 2011, an increase of $214,723, or 22% compared to $993,243 in 2010. The increase in operating expenses was attributable to the increase of $14,469 in depreciation, $132,923 in selling expenses, $50,712 in professional and consulting fees and $91,671 in other operating expenses, offset by reduction in bad debt expense of $75,052. Among the professional fees, non-cash expenses totaled $153,665: common stock issued for investor relation services was valued at $17,750; options issued for investor relation services were valued at $77,800; options issued to chief financial officer and director were valued at $58,115. Comparison of Net Income for 2011 and 2010 Net income was $7,311,281 in 2011, an increase of $4,037,424, or 123%, compared to $3,273,857 in 2010. Net income per share was $0.14 in 2011, and increase of $0.07, or 100%, compared to $0.07 in 2010. Increase in net income resulted from our new production capacity and improved gross margin rate. Liquidity and Capital Resources We had cash and equivalents of $8,092,411 and $5,717,142 as of December 31, 2011 and 2010, respectively. Our funds are kept in financial institutions in the PRC, which do not provide insurance for amounts on deposit.Moreover, we are subject to the regulations of the PRC which restrict the transfer of cash from the PRC, except under certain specific circumstances. Accordingly, such funds may not be readily available to us to satisfy obligations incurred outside the PRC. Our accounts receivable has been a significant portion of our current assets, being $4,404,319 and $6,034,573, or 28% and 46%, of current assets, as of December 31, 2011 and 2010, respectively. If customers responsible for a significant amount of accounts receivable were to become insolvent or otherwise unable to pay for our products, or to fail to make payments in a timely manner, our liquidity and results of operations could be materially adversely affected. An economic or industry downturn could materially adversely affect the servicing of these accounts receivable, which could result in longer payment cycles, increased collections costs and defaults in excess of management’s expectations. A significant deterioration in our ability to collect accounts receivable could affect our cash flow and working capital and could also impact the cost or availability of financing available to us. 22 Table of Contents Our accounts receivable aging was as follows, as of December 31, 2011 and 2010: Total Current 31-90 days 91-120 days 121-360 days Over 361 days % We maintain an allowance for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments. Allowance for doubtful accounts is based on our assessment of the collectability of specific customer accounts, the aging of accounts receivable, our history of bad debts, and the general condition of the industry. If a major customer’s credit worthiness deteriorates, or our customers’ actual defaults exceed historical experience, our estimates could change and impact our reported results. We have not experienced any significant amount of bad debt since the inception of our operations. Allowance for doubtful accounts was $84,935 and $97,640 as of December 31, 2011 and 2010, respectively. Net cash provided by operating activities was $8,626,803 and $3,434,013 in 2011 and 2010, respectively. The increase in net cash provided by operating activities in 2011 was mainly due to the $4,037,424 increase in net income. Net cash used in investing activities were $6,663,431 and $2,432,713 in 2011 and 2010, respectively. The capital expenditures of $6,663,431 in 2011 was related to the Company’s natural gas and byproducts processing projects. The Company is planning to use natural gas as fuel in the production instead of coal tars currently used. The capital expenditures of $2,432,713 for 2010 was related to the wet production line. Net cash provided by financing activities was $310,886 and $2,254,258 in 2011 and 2010, respectively. The Company repaid short term loans of $1,376,074 and received proceeds from new short term loans of $1,376,074 in 2011. During 2011, the Company received a deposit of $49,985 from investors and issued 345,503 restricted shares of common stock to investors for $255,308. During 2010, the Company issued 9,202,874 shares of common stock to private investors and received gross proceeds of $3,038,903. Total commission paid in connection with this private placement was $804,500. During the first quarter of 2010, the Company loaned $2,615,993 to two of the Company’s significant shareholders. On June 23, 2010, the Company received repayment of $2,615,993 from aforementioned shareholders. The Company received $5,593 and $19,855 cash advance from a shareholder in 2011 and 2010, respectively. Short term debt at December 31, 2011 and 2010 consisted of the following: To Xigu Credit Union Interest at 11.68%, payable March 20, 2011 $ - $ Interest at 13.25%, payable April 28, 2012 - To Chengguan Credit Union Interest at 11.68%, payable March 20, 2011 - Interest at 13.25%, payable April 28, 2012 - Total Short Term Debt $ $ 23 Table of Contents The short term debts are renewable based on the past credit of the Company. Interest is paid quarterly. There are no other terms or loan covenants relating to these short term loans. On March 21, 2011, the Company repaid the $487,894 loan to Xigu Credit Union and the $824,269 loan to Chengguan Credit Union. On April 29, 2011, the Company borrowed $511,658 from Xigu Credit Union and $864,416 from Chengguan Credit Union. Our ability to maintain sufficient liquidity depends partially on our ability to achieve anticipated levels of revenue, while continuing to control costs. If we did not have sufficient available cash, we would have to seek additional debt or equity financing through other external sources, which may not be available on acceptable terms, or at all. Failure to maintain financing arrangements on acceptable terms would have a material adverse effect on our business, results of operations and financial condition. We believe our working capital, together with our cash flow from operations will be sufficient to enable us to meet our cash requirements for the next 12 months. However, we may incur additional expenses as we seek to expand our business in the future, and it is possible that we may require additional funding for that purpose. We cannot be sure that funding will be available when we require funding. Off-balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies and Estimates The Company believes the accounting principles utilized by it conform to accounting principles generally accepted in the United States of America (“US GAAP”). The Company applies the following critical accounting policies related to revenue recognition in the preparation of its financial statements. General The Company’s Consolidated Financial Statements are prepared in accordance with US GAAP, which require management to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, net revenue and expenses, and the disclosure of contingent assets and liabilities. Management bases its estimates on historical experience and on various other assumptions it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Senior management has discussed the development, selection and disclosure of these estimates with the BOD. Management believes the accounting estimates employed and the resulting balances are reasonable; however, actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition We recognize revenue from the sales of products. Sales are recognized when the following four revenue criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectability is reasonably assured. Sales revenue is presented net of value added tax (“VAT”), sales rebates and returns. No return allowance is made as product returns are insignificant based on historical experience. The Company performs ongoing credit evaluations of its customers’ financial condition, but usually does not require collateral to support customer receivables.The credit risk is controlled through credit approvals, limits and monitoring procedures.The Company establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other factors.Accounts receivable are charged against the allowance for doubtful accounts once all collection efforts have been exhausted.Freight-in costs are included in cost of sales. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and equivalents, accounts receivable, prepaid expenses, short term debt, accounts payable and accrued liabilities, various taxes payable and amounts due to shareholder.The fair value of these financial instruments approximate their carrying amounts reported in the balance sheets due to their short term maturity or by comparison to other instruments with similar terms. 24 Table of Contents Foreign Currency Translation The consolidated financial statements of the Company are translated pursuant to ASC 830, “Foreign Currency Matters.” The functional currency of Hongxing and Liteweisi is the Chinese Renminbi (“RMB”).The reporting currency of the Company is the United States dollar (“US dollar”). The financial statements of Hongxing and Liteweisi are translated to US dollars using year-end exchange rates for assets and liabilities, historical rates for equities, and average exchange rates for revenues, costs and expenses. Translation adjustments are recorded in accumulated other comprehensive income as a component of stockholders’ equity. Transaction gains or losses arising from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the consolidated results of operations. Segment Information ASC 280-10, “Disclosure About Segments of and Enterprise and Related Information”, requires entity-wide disclosures about the products and services an entity provides, the material countries in which it holds assets and reports revenues and its major customers. The Company operates in a single segment and will evaluate additional segment disclosure requirements as it expands its operations. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 8. Financial Statements and Supplementary Data 25 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F - 1 Consolidated Balance Sheets December 31, 2011 and 2010 F - 2 Consolidated Statements of Income and Comprehensive Income Years ended December 31, 2011 and 2010 F - 3 Consolidated Statements of Stockholders’ Equity Years Ended December 31, 2011 and 2010 F - 4 Consolidated Statements of Cash Flows Years Ended December 31, 2011 and 2010 F - 5 Notes to Consolidated Financial Statements F - 6 26 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Asia Carbon Industries, Inc. We have audited the accompanying consolidated balance sheets of Asia Carbon Industries, Inc. and Subsidiaries (the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of income and comprehensive income, stockholders’ equity and cash flows for the years ended December 31, 2011 and 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of internalcontrol over financial reporting.Our audits included consideration of internal control over financial reporting as abasis of designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in thefinancial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Asia Carbon Industries, Inc. and Subsidiaries as of December 31, 2011 and 2010, and the consolidatedresults of its operations and its cash flows for the years ended December 31, 2011 and 2010, in conformity with the U.S. generally accepted accounting principles. Goldman Kurland and Mohidin, LLP Encino, California March 27, 2012 F-1 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current Assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Total Current Assets Property, Plant and Equipment, Net Other Assets: Idle assets, net - Land use rights, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short term debt $ $ Accounts payable Accrued liabilities Taxes payable Investor deposit payable - Due to shareholder Total Current Liabilities Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 authorized, 50,978,580 and 50,608,077 issued and outstanding at December 31, 2011 and 2010, respectively Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, Net Sales $ $ Cost of Sales Gross Profit Operating Expenses: Depreciation Bad debts ) Selling Professional fees Consulting fees - Other Total Income From Operations Other Income and (Expense) Interest income Interest expense ) ) Total Other Income and (Expense) ) ) Income Before Provision for Income Tax Provision for Income Tax Net Income Other Comprehensive Income - foreign currency translation Comprehensive Income $ $ Earnings Per Share - Basic $ $ Weighted Average Shares Outstanding - Basic Earnings Per Share - Diluted $ $ Weighted Average Shares Outstanding - Diluted The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY YEARS ENDED DECEMBER 31, 2 Preferred Stock Common Stock Stock to be Additional Paid-In Statutory Retained Accumulated Other Comprehensive Shares Amount Shares Amount Issued Capital Reserves Earnings Income Total Balance - December 31, 2009 - $
